DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the Preliminary Amendment filed 7/19/2019.
Claims 3-4, 6-7, 9-10, 13-14, 16, 18, and 20-23 are amended.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/19/2019, 3/5/2020, 6/23/2020, 10/12/2020, 1/20/2021, and 4/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a third number of holes among the air holes whose number is the first number. It is uncertain whether Applicant is claiming the third number as a subsection of the first number. Furthermore Applicant has claimed the third number; however there is no mention of a second number of the air holes, which is a lack of antecedent basis. Examiner will interpret the third number as a 
Claims 1-10 and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A rotor comprising: a rotor core having an inner circumference in an annular shape about an axis, and an outer circumference positioned on an outer side of the inner circumference in a radial direction about the axis, the rotor core being formed by electromagnetic steel sheets, wherein the rotor core has a first magnet insertion hole and a second magnet insertion hole along the outer circumference and adjacent to each other in a circumferential direction about the axis, and has a first slit and a second slit along the inner circumference and adjacent to each other in the circumferential direction, wherein a first permanent magnet is disposed in the first magnet insertion hole, and a second permanent magnet is disposed in the second magnet insertion hole, wherein the first slit has a first facing portion that faces the second slit, and the second slit has a second facing portion that faces the first slit, wherein the first facing portion has a first inner end at an inner end of the first facing portion in the radial direction, and a first outer end at an outer end of the first facing portion in the radial direction, wherein the second facing portion has a second inner end at an inner end of the second facing portion in the radial direction, and a second outer end at an outer end of the second facing portion in the radial direction, wherein the rotor core has an inter-slit portion between the first facing portion and the second facing portion, the inter-slit portion being defined by a first straight line connecting the first inner end to the second inner end and a second straight line connecting the first outer end to the second outer end, wherein the inter-slit portion is disposed on an inner side in the radial direction of an inter-pole portion between the first magnet insertion hole and the second magnet insertion hole, and wherein when D1 represents a minimum distance from the inner circumference of the rotor core to the first slit and the second slit in the radial direction, W1 represents a minimum width of the first slit and the second slit in the radial direction, and W2 represents a length of the inter-slit portion in the radial direction, at least one of D1 < W1 and D1 < W2 is satisfied.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-10 and 13-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Ishikawa et al. (US 2016/181877; IDS) is relied on as prior art most closely related to the claimed invention.
In claim 1, Ishikawa discloses (Fig. 1-2) a rotor (5) comprising: a rotor core (5) having an inner circumference in an annular shape about an axis (CL), and an outer circumference positioned on an outer side of the inner circumference in a radial direction about the axis (CL), the rotor core (5) being formed by electromagnetic steel sheets ([0034]), wherein the rotor core (5) has a first magnet insertion hole (21) and a second magnet insertion hole along the outer circumference and adjacent to each other in a circumferential direction about the axis (CL), and has a first slit (71)  and a second slit (corresponding 71) along the inner circumference and adjacent to each other in the circumferential direction, wherein a first permanent magnet (19) is disposed in the first magnet insertion hole (21), and a second permanent magnet (corresponding 19) is disposed in the second magnet insertion hole (corresponding 21), wherein the first slit (71)  has a first facing portion (circumferential side of 71 facing corresponding 71) that faces .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baba et al. (US 2021/0083536) teaches a motor including a rotor having magnets in insertion holes, with slits disposed close to an outer radial edge of the motor.
Yabe et al. (US 10931155) teaches a motor including a rotor having magnets in insertion holes, with slits disposed close to an outer radial edge of the motor, air holes located close to an inner radial edge of the motor.
Okouchi et al. (US 2017/0310179) teaches a motor including a rotor having magnets in insertion holes, with slits disposed close to an inner radial edge of the motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832